DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
Currently, claims 1-15 are pending with claim 15 withdrawn, and claims 1, 5 and 15 amended. Applicant’s amendments to the claims have obviated the previously-filed rejections under 35 U.S.C. 112(b). The following is a complete response to the July 5, 2022 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the requirement of the “portion of the notch which is proximal of the electrode is covered by the electrically insulating material” as in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Please see the rejection of claim 11 under 35 U.S.C. 112(a) for failing to comply with the written description requirement below for a full explanation of the deficiency in the disclosure with respect to claim 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the claim currently requires the limitation of “a portion of the notch which is proximal of the electrode is covered by the electrically insulating material”. Parent claim 7 requires “the at least one cutting portion comprises a notch extending axially along a length of the distal portion of the elongate member”, parent claim 2 requires that “an electrically exposed portion of the distal face of the elongate member forms the at least one cutting portion”, and parent claim 1 recites “a distal portion which includes an electrode and a distal face”, “the distal face including … at least one cutting portion  … wherein a distal surface of the electrode forms the at least one cutting portion”. 
It is the Examiner’s position, upon review of claim 11 and its various parent claims, that the requirement for a portion of the notch to be proximal of the electrode is not supported by the instant disclosure so as to comply with the written description requirement. Claim 1 sets forth that it is the distal face that includes “at least one cutting portion” and that the distal surface of the electrode “forms the at least one cutting portion”. Claim 2 then requires that “an electrically exposed portion of the distal face of the elongate member forms the at least one cutting portion”. 
Said differently, the structural requirements of claims 1 and 2 provide for the at least one cutting portion to be on the distal face of the distal portion, formed on the distal surface of the electrode, and formed on an electrically exposed portion of the distal face of the distal portion.
Claim 7 establishes the basis for the “a notch” requirement and sets forth that such is comprised by the at least one cutting portion. Claim 11 fails to comply with the written description requirement in then requiring both that the electrode is formed by an electrically exposed portion of the elongate member, and then requiring a portion of the notch to be “proximal of the electrode”. 
At no time has the disclosure provided support how to structurally arrange at least one cutting portion that includes a notch (per claim 7) but then for the notch to also to be proximal to the electrode (per claim 11), when the at least one cutting portion is specifically defined as set forth in each of claims 1, 2, 3 and 11. To clarify, the Examiner is of the position that the instant claims 1-3, 7 and 11 specifically establish that the at least one cutting portion is contained entirely on the at least one cutting portion/electrode and distal to the electrically insulating material via the structural requirements set forth in claims 1-3 and 7 and further in view of the requirement in claim 11 of the “electrically exposed portion of the elongate member defines the electrode”. The requirement, then, in claim 11 for a portion of the notch to specifically extend proximal to the electrode and to be covered by the electrically insulating material is not described in the instant disclosure. 
The instant Specification has been reviewed, but no verbatim recitation for the term “notch” has been found therein. The Examiner notes that Applicant has previously point to the embodiment in figures 6A and 6B (see page 6 of the Remarks filed July 13, 2021) in supported of the notch and the requirements in claim 11. The issue with the depiction in figures 6A/B exists that the at least one cutting portion/electrode/exposed portion that comprises the notch per claim 7 extends from the distal most end indicated at 104a to the intersection with the electrically insulative covering disposed on the shaft. The portion of the recess at 104b that is covered by the electrically insulative material is not an electrode nor an exposed portion nor an at least one cutting portion as required by claims 1-3, 7 and 11 as the location of the notch. 
It is, therefore, the Examiner’s position that the instant disclosure fails to fairly described in the subject matter in claim 11 in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner respectfully suggests that amend one or both of claim 7 and 11 to require that the notch is notch a structural feature of the at least one cutting portion along, but rather that the distal portion of the elongate member is what comprises the notch extending axially along its length, and then for a portion of the notch  to be formed along the at least one cutting portion and a second portion of the notch to be proximal to the electrode and covered by the electrically insulating material. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharkey et al. (US Pat. No. 6,379,350 B1).
Regarding claim 1, Sharkey provides for an electrosurgical device for puncturing a tissue (See figures 13A/B) comprising an elongate member having a longitudinal axis and defining a lumen for fluid (shaft 1327 with the lumen at 1350), a distal portion which includes an electrode and a distal face (see figures 13A/B with the distal portion at the distal end of 1327 with the electrode at 1322 and the distal face being the face formed by the distal facing surfaces as shown in figure 13B), the distal face defining at least one aperture (aperture at 1325), the distal face including at least one non-cutting portion and at least one cutting portion configured to deliver energy for puncturing the tissue (see figure 14B with the portion of the distal face formed by 1322 being the cutting portion and the portion formed by 1328 being the non-cutting portion), wherein a distal surface of the electrode forms the at least one cutting portion (via the surface of the electrode including the multiple edges at 1380 and including along a cutout portion at 1329 being for cutting as in col. 13; 15-38 providing for mechanical removal of tissue), a portion of the at least one cutting portion defining a leading portion partially surrounding a circumference of the at least one aperture (one of the portions along a cutout 1329 would partially surround the aperture at 1325) and at least a portion of the at least one cutting portion defines a flat tip which has a surface, the surface defining a plane with the plane being perpendicular to the longitudinal axis of the elongate member along both non-longitudinal axes (via the termination of the electrode 1322 as in figure 13A; see the annotated figure below); and wherein an outer diameter of at least one of the distal portion of the electrosurgical device or the electrode decreases towards a distal tip of the electrosurgical device (as in figure 13A with the reduced diameter towards the distal end shown), and an entirety of the non-cutting portion is recessed relative to the leading portion (via the entirety of 1328 being recessed relative to the distally-placed portion of the electrode 1322).

    PNG
    media_image1.png
    548
    458
    media_image1.png
    Greyscale

Regarding claim 8, Sharkey provides, in view of the interpretation in the rejection of claim 1, that the at least one cutting portion has a smaller cross-sectional area than a cross-sectional area of a distal end of the elongate member (via the relative sizes/areas of the distal end of 1327 relative to the at least one cutting portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharkey et al. (US Pat. No. 6,379,350 B1) as applied to claim 1 above, and further in view of Wojciechowicz (US Pat. No. 5,520,685).
Regarding claims 2 and 12, while Sharkey provides for the inclusion of an electrically conductive member connected to the electrode (See figure 13A with the conductor 1316), for the inclusion of an electrically insulating material (coating at 1334), for the distal end of the conductive member to be exposed at the electrode so as to form the at least one cutting portion (See figure 13A with the electrode 1322 being an exposed portion at the distal end of 1316), and for the conductive member to configured to deliver energy along its length to the electrode (via 1316 being functionally capable of delivering energy to 1322). Sharkey fails, however, to provide that the conductive member is the elongate member in the form of an electrically conductive tube/material. 
Wojceichowicz discloses an alternative manner of providing a conductive connection between a distally placed electrode along an elongate member of a surgical device. Therein, Wojceichowicz contemplates for an elongate member including an electrically conductive exposed distal tip with such including an electrically conductive tube (22 as in figure 4) at least partically covered by an insulating material (18) and for a distal face of the electrically conductive tube to be exposed to form a conductive portion (as in the figure). The electrically conductive tube of Wojceichowicz is further arranged to conduct electrical energy thereon via its conductive properties. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an electrically conductive tube as in Wojceichowicz in place of the conductive wire (1316) of Sharkey to provide for an alternative manner of providing the electrical connection between the proximal end of the shaft of the device and the exposed electrode at the distal end. Wojceichowicz readily provides that an electrically conductive tube is a known alternative in the art for providing such a connection, and that such would work equally as well as the wire arrangement in Sharkey to provide for the requisite transfer of electrical energy to the electrode.
Regarding claim 3, Sharkey provides that the at least one non-cutting portion comprises the electrically insulating material (1328 which forms the non-cutting portion is an insulative member as in col. 13).
Regarding claim 4, Sharkey provides that the decreases towards the distal tip of the electrosurgical device comprises a gradual sloped portion to the at least one cutting portion (as the gradual sloped portion shown in figures 13A/B).
Regarding claim 5, Sharkey provides that the leading portion is annular (the annual arrangement of the leading portion of the electrode 1322 as in figures 13A/B).
Regarding claim 6, Sharkey provides that the at least one non-cutting portion is defined by the gradual sloped portion (via the sloping portion of the electrode 1322 exposing the portion of the insulator 1328 so as to define the shape of the non-cutting portion).
Regarding claim 7, Sharkey provides that the at least one cutting portion comprises a notch extending axially along a length of the distal portion of the elongate member (the notch defined by a cutout at 1329).
Regarding claim 9, Sharkey provides that the at least one cutting portion is configured to produce an elongated cut in the tissue whereby the elongated cut avoids coring of the tissue (see col. 13; 15-38 providing for the cutting and removal of the tissue to provide for removal of the tissue through the lumen 1325).
Regarding claim 10, Sharkey provides that the gradual sloped portion is configured to dilate tissue as the electrosurgical device is advanced through the elongated cut (via the gradual slope being functionally capable of dilating tissue as claimed).
Regarding claim 13, Sharkey provides that the at least one aperture is enclosed by the at least one cutting portion and the electrically insulating material (see figures 13A/B with the aperture defined at 1325 being enclosed by the cutting portion and the material at 1328).
Regarding claim 14, Sharkey provides that the at least one cutting portion further comprises at least one beveled corner which meets with the electrically insulating material (see figure 13A with a beveled corner at the base of the cutout 1329 meeting at 1328).
Response to Arguments
Applicant’s arguments, see pages 2-4 of the Remarks filed July 5, 2022, with respect to the prior rejections under each of 35 U.S.C. 102 and 103 based on Bales (US Pat No. 4,682,596) as the primary reference have been fully considered and are persuasive. Specifically, Bales fails to provide that the catheter is entirely recessed relative to the leading portion of the at least one cutting portion as presently required by claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharkey et al. (US Pat. No. 6,379,350 B1).
Claims 2-7, 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharkey et al. (US Pat. No. 6,379,350 B1) as applied to claim 1 above, and further in view of Wojciechowicz (US Pat. No. 5,520,685).

It is the Examiner’s position that the newly proffered grounds of rejection are tenable for at least the rationale set forth in the action above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794